Mr. Chief Justice Dickey delivered the opinion of the Court: As to the weight of the evidence relating to the allegation of facts, the judgment of the Appellate Court is conclusive. As to the instruction asked by the appellant, and which the circuit court refused to give, we think the decision was right. It is not the office of the circuit court to determine what circumstances will be sufficient to charge a plaintiff with want of ordinary care, or such want of care as will cut off a right of recovery. The law of this case required of the plaintiff that lie should use ordinary care, considering his surroundings,—that is, such care as men of ordinary prudence would usually exercise under the same or like circumstances. By asking this instruction the court was called upon to usurp the province of the jury, and direct them, in substance, as to what circumstances would show or constitute a want of ordinary care. Finding no error, the judgment of the Appellate Court in this case is affirmed. Judgment affirmed.